Citation Nr: 1501026	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-09 393	)	DATE
	)
	)

On appeal certified by the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a transitional vertebrae lumbosacral spine condition. 

2.  Entitlement to service connection for a low back disorder, to include a transitional vertebrae lumbosacral spine condition.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the Veteran's claim to reopen a previously denied claim for service connection for a transitional vertebrae lumbosacral spine condition.  The Veteran has since moved to Delaware, and his case is now in the jurisdiction of the RO in Wilmington, Delaware.

The Board notes that the Veteran requested a videoconference hearing in his VA Form 9, Appeal to Board of Veterans' Appeals, filed in March 2010, however, in a September 2011 letter, the Veteran requested that his hearing request be withdrawn.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

The issue of service connection for a neck injury to the C5 disc has been raised by the record in a March 2010 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  In an unappealed May 1971 rating decision, the RO denied service connection for a transitional vertebrae lumbosacral spine condition on the bases that there was not sufficient evidence of the incurrence or aggravation of the condition during service and the condition was a constitutional or developmental abnormality.

2.  The evidence associated with the claims file subsequent to the May 1971 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a transitional vertebrae lumbosacral spine condition, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision that denied the Veteran's claim of entitlement to service connection for a transitional vertebrae lumbosacral spine condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  

2.  New and material evidence has been received and the claim of service connection for a transitional vertebrae lumbosacral spine condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

The Veteran seeks service connection for a transitional vertebrae lumbosacral spine condition.  The RO last denied the Veteran's claim of service connection in a May 1971 rating decision.  The Veteran did not appeal the decision, and, as such, it is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

Generally, a claim, which has been denied in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  In other words, absent the submission of both "new and material" evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will, therefore, undertake a de novo review to determine whether new and material evidence sufficient to reopen the claim has been submitted in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that 38 C.F.R. § 3.156(a) is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the last final denial of the Veteran's claim of service connection for a transitional vertebrae lumbosacral spine condition was in a May 1971 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records.  Subsequently, the Veteran submitted pictures and a statement from a buddy, Mr. E., showing that the Veteran injured his back when a bunker collapsed on him in May 1969 while he was fighting in Vietnam.  As such, new evidence has been submitted since the May 1971 rating decision.  

The new evidence submitted is material.  "The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  Here, the May 1971 rating decision denied the Veteran's claim in part because there was no documentation of an injury or event in service.  The pictures and buddy statement support the Veteran's contention that he injured his back in service when a bunker collapsed on him in May 1969.  Presumed credible, and when viewed in conjunction with the other evidence of record on file in May 1971 (namely, the Veteran's combat status from his receipt of the Combat Infantryman Badge), this additional evidence relates to an unestablished fact necessary to substantiate the claim, an injury or event in service, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for a transitional vertebrae lumbosacral spine condition is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a transitional vertebrae lumbosacral spine condition, is reopened.


REMAND

The Veteran claims that he is entitled service connection for a transitional vertebrae lumbosacral spine condition incurred during service when a bunker collapsed on the Veteran.

In February 2010, the Veteran underwent a VA medical examination.  After conducting a physical examination and reviewing the Veteran's claims file, the examiner opined that without further evidence he could not reach an opinion as to the etiology of the Veteran's transitional vertebrae lumbosacral spine condition, without resorting to speculation.

The Court has admonished the Board for relying on medical opinions that were unable to reach an opinion, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide the requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous.  Id.  As such, the Court found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 389.

The Court has also held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one, or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development. The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

Because the February 2010 VA examination report did not provide an adequate rationale as to why the examiner could not reach an opinion as to the etiology of the Veteran's transitional vertebrae lumbosacral spine condition, the case must be remanded for a new examination.  If after a new examination, the examiner cannot reach an opinion as to the etiology of the Veteran's transitional vertebrae lumbosacral spine condition without resorting to speculation, the examiner must provide a detailed rationale for why an opinion could not be reached.  The Board also notes that the May 1971 rating decision denied the Veteran's claim in part because the Veteran's transitional vertebrae lumbosacral spine condition was a constitutional or developmental abnormality not subject to VA compensation, but the February 2010 VA examination report did not address whether the Veteran's transitional vertebrae lumbosacral spine condition is a constitutional or developmental abnormality.  As such, the new examination report should address this issue.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any outstanding VA treatment records.  Additionally, the AMC should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran from February 2010 to the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After completing the foregoing, schedule the Veteran for a VA examination to determine the etiology of the Veteran's transitional vertebrae lumbosacral spine condition, or any other low back disorder that is found to exist.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand and note that this review has been accomplished in the VA examination report.  After conducting any appropriate and required testing, the examiner must determine the following:

(a) Does the Veteran currently have a transitional vertebrae lumbosacral spine condition?

(b) If so, is the Veteran's transitional vertebrae lumbosacral spine condition congenital, developmental, familial, or hereditary in origin?  If so, is this condition a "defect or abnormality," or, is it a "disease process"?  

Note:  In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, development, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

(c) If the proper classification of the Veteran's transitional vertebrae lumbosacral spine condition is a "defect or abnormality" of congenital, development, familial, or hereditary origin, did this condition, which was subject to a combat-related back injury that the Veteran sustained when a bunker collapsed on him in May 1969 during service, result in any other condition of the lumbosacral spine?  

(Note: The statement from the Veteran's service buddy, stating that the Veteran injured his back when a bunker collapsed on him in May 1969 while he was fighting in Vietnam, and when considered together with the Veteran's combat status, is accepted as satisfactory lay evidence sufficient to establish that the Veteran incurred a back injury while engaged in combat.  38 U.S.C.A. § 1154(b)(West 2014); 38 C.F.R. § 3.304(d) (2014)).

(d)  If the proper classification of the Veteran's transitional vertebrae lumbosacral spine condition is a "disease" of congenital, development, familial, or hereditary origin, was this condition permanently worsened by service, based on a combat-related back injury that the Veteran sustained when a bunker collapsed on him in May 1969?  If the answer is "yes," was the permanent worsening of this condition by service clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease?

(e)  If the answer to either (c) or (d) is "No," assume for purposes of answering the following question that the Veteran's transitional vertebrae lumbosacral spine condition did not exist prior to service.  Was this condition caused by, or is it the result of, a combat-related back injury that the Veteran sustained when a bunker collapsed on him in May 1969 during service?

(f)  Alternatively, if a low back disorder, other than a transition vertebrae lumbosacral spine condition, is diagnosed, did such currently diagnosed low back disorder have its onset in service, or was such disorder caused by, or the result of the Veteran's active duty service, based on a combat-related back injury that the Veteran sustained when a bunker collapsed on him in May 1969 during service?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.  If any of the questions cannot be answered without resorting to speculation, then the examiner must provide a detailed rationale that explains why an opinion could not be reached.

3.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Following the completion of the foregoing, the AMC should re-adjudicate the Veteran's claim.  The AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


